Citation Nr: 0008511	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for leukemia.  

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1990 to January 
1993.  The veteran died in December 1995.  The appellant 
seeks benefits as the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho. 


REMAND

The appellant was afforded a statement of the case addressing 
the issues on appeal in November 1998.  In January 1999, the 
appellant submitted a December 1998 physician's statement.  
That statement is pertinent to the issues on appeal.  
However, the claims file does not reflect that the RO has 
issued a supplemental statement of the case since that 
evidence was submitted.  

Therefore, this case is REMANDED for the following 
development:

The case should again be reviewed by the 
RO on the basis of all the evidence.  If 
the benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate time period 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless she 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

